Citation Nr: 0012347	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased evaluation for residuals, 
status post right knee anterior cruciate ligament (ACL) 
construction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and January 1970 to August 1974, with periods of 
active duty for training from November 1982 to November 1995.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.  During the pendency of the appeal, a June 1997 
rating decision granted the veteran service connection for 
residuals, status post right knee ACL construction, and 
assigned a 10 percent evaluation, effective from March 11, 
1996, the date of the claim.  The veteran has completed an 
appeal with regard to that assigned rating.


REMAND

A preliminary review of the claims file indicates that the 
veteran testified before the undersigned Board member during 
a September 1998 videoconference hearing.  At that time, the 
veteran asserted that he suffered from degenerative disc 
disease of the cervical and lumbar spine as a result of his 
service-connected right knee disability.  In addition, the 
Board notes that the report of VA examination conducted in 
November 1998 has been associated with the claims file.  

The claims file does not contain a rating decision or 
supplemental statement of the case reflecting RO adjudication 
of the veteran's contention that he has a back disability 
secondary to his service-connected right knee disability, or 
reflecting RO consideration of the November 1998 VA 
examination report.


Therefore, in order to give the veteran every due process 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  After undertaking any further 
indicated development, and in light of 
the veteran's September 1998 
videoconference hearing testimony and the 
November 1998 VA examination report, the 
RO should adjudicate the issues of 
entitlement to service connection for a 
back disability, to include as secondary 
to service-connected right knee 
disability, and entitlement to an 
increased evaluation for residuals, 
status post right knee ACL construction.

2.  If any benefit sought is not granted 
the RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning the issues of entitlement to 
service connection for a back disability, 
to include as secondary to service-
connected right knee disability, and 
entitlement to an increased evaluation 
for residuals, status post right knee ACL 
construction, which reflects RO 
consideration of all additional evidence 
received since issuance of the most 
recent supplemental statement of the case 
of record.  The veteran should be given 
an opportunity to submit additional 
evidence and/or argument in response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

